DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 4/16/2021.
Claims 1-19 and 21 are pending. Claim 20 is canceled. Claim 21 is newly added. 
Response to Arguments
Applicant’s statement regarding “Formal Matters” are accepted. The Examiner would like to point out that in the Figure 1, for example, elements 115, 117/118, are unlabeled. From the specification, it seems that the 115 is an input device and 117 is a display area of a display device 118. These usually would be labeled just as the other boxes like “memory” 120, “controller” 116, etc. If the applicant wishes to leave the boxes in Fig. 1 as they are, the Examiner accepts that. However, please note that the drawings were objected previously for these reasons.  
Applicant's arguments filed on 4/16/2021 under Remarks on pages 8-13 have been fully considered but they are not persuasive. Applicant argues on page 10 stating:

    PNG
    media_image1.png
    447
    635
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    298
    639
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    223
    638
    media_image3.png
    Greyscale

At least from these sections, it is clear that Gatys discloses a style of the first medical system and a style of the second medical system, each having different visual characteristic. Style from different sources that introduces two independent, perceptually meaningful sources of variation – the appearances and the content  of an image. 
Applicant argues on page 11 stating:

    PNG
    media_image4.png
    608
    598
    media_image4.png
    Greyscale

The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…not as a limitation, such features as claimed may enable a medical style image to be created for evaluation of patients without reasonable access to medical imaging. Thus, improved efficiency in obtaining a medical style image is achieved, which may be used for diagnosis.”) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Gatys meet the limitation of claim 13 as similar to claim 1. 
On page 12 of the Remarks, regarding claim 17, applicant states:

    PNG
    media_image5.png
    336
    603
    media_image5.png
    Greyscale

The Examiner respectfully disagrees. As stated above and the applicant mentioning of the advantages and usefulness is not recited in the claims. What is recited in claim 17 with limitation of “transform an initial image…” is taught by combination of Gatys and Amit. Starting on page 2 of Gatys, it is disclosed that the input image is transformed into representations that increasingly care about the actual content of the image compared to its detailed pixel values. Therefore, the combination of the references teaches claim 17. See the rejection below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gatys et al. (“A Neural Algorithm of Artistic Style”, arXiv preprint arXiv.
With regard to claim 1, Gatys teaches a method (starting on page 9) comprising transforming a first image acquired [via a first medical imaging system] into a second image based on visual characteristics (page 2, second full paragraph where “the input image is transformed into representations that increasingly care about the actual content of the image compared to its detailed pixel values. We can directly visualize the information each layer contains about the input image by reconstructing the image only from the feature maps in that layer (Fig 1, content reconstructions, see Methods for details on how to reconstruct the image)”; page 8 second and third full paragraph) [of a third image] using a system of deep neural networks configured to separate visual characteristics from content of an image (page 6, last paragraph “we derive the neural representations for the content and style of an image from the feature responses of high-performing Deep Neural Networks trained on object recognition.”; page 8, first and second full paragraphs), where the second image includes a content of the first image and the visual characteristics of the [third] image, where visual characteristics for the first image and visual characteristics for the second image are different (image synthesized by Gatys combines content of one image with the style of another; page 8 last full paragraph; and, page 12), where the visual characteristics of the first image are a style of the first [medical imaging] system, and where the visual characteristics of the second image and the [third] image are a style of a second [medical imaging] system (Figs. 1, 2, and 3 for different visual experience, “Content Reconstructions. We can visualise the information at different processing stages in the CNN by reconstructing the input image from only knowing the network’s responses in a particular layer”. On page 6 first full paragraph, page 8 last full paragraph leading on to top of page 9); and claims 8 and 9 and 10 and 15), paragraphs [0059, 0060, 0101].  Amit teaches trained CNN at 702 and VGGNet at 704 where input images are processed for classification. Amit further teaches that the “output may include one of the following classification categories: mass, or non-mass. In another example, the output includes one of the following classification categories: malignant lesion, benign lesion, and normal tissue.”
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Gatys’ reference. The suggestion/motivation for doing so would have been to have visual characteristic like the style in Gatys be added to the generated in image in Gatys, just as differentiating mass from non-mass lesions by using the raw images and automatically extracting the discriminative features in comparison, as suggested by Amit. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
With regard to claim 2 Gatys discloses wherein the visual characteristics of the [third] image are pre-defined by an image processing programming and type of imaging modality of the second medical imaging system (content and style of an image is pre-defined, see Figure 1). Amit teaches user interface as seen in Fig. 2. Further, as seen in Fig. 7, and one of the modalities the images are obtained in Amit is an MRI, paragraph [0052]. It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Gatys’ reference by having multiple image, including a third image. The suggestion/motivation for doing so would have been to have visual characteristic like the style in Gatys be added to the generated in image in Gatys, as suggested by Amit to differentiate mass from non-mass lesions, for example. 
With regard to claim 3 both Gatys and Amit teaches wherein the transforming the first image includes inputting each of the first image and the third image into the system of deep neural networks and outputting the second image from the system of deep neural networks (Gatys, see page 1, the Introduction and throughout the pages 9-12 under Methods; Amit: see Fig. 7 for example).
With regard to claim 4 Gatys in combination with Amit teaches wherein the system of deep neural networks includes a first deep neural network configured to capture the content of the first image and a second deep neural network configured to capture the visual characteristics of the third image and wherein the transforming includes converging outputs of the first deep neural network and the second deep neural network to synthesize the second image. Gatys, as mentioned above in claim 1, 
With regard to claim 5 Gatys discloses wherein the transforming further includes minimizing a loss function containing two weighting factors, one for content and one for visual characteristics, during synthesis of the second image and further comprising, in response to receiving a selection of the two weighting factors, adjusting an emphasis of the content and visual characteristics represented in the synthesized second image, based on the selected two weighting factors (page 6: “the loss function we minimise during image synthesis contains two terms for content and style respectively, that are well separated”; page 10 squared-error loss between two features are defined in Equations 1 and 2; Equations 4, 5, and 6 on page 11).
With regard to claim 6 Gatys discloses wherein the first neural network is a convolutional neural network comprising a plurality of layers, where each layer includes a collection of image filters configured to extract features from the input image and output a plurality of feature maps, each feature map of a single layer being a differently filtered version of the input image (page 2, first and second paragraphs; page 10).
With regard to claim 7 Gatys discloses wherein the second neural network is built on top of the feature maps of the first neural network and is configured to perform correlations between the plurality of feature maps in the plurality of layers of the first neural network (last paragraph on page 2; Fig. 1, see description on page 3; page 10 last paragraph).
With regards to claims 11-12 Amit teaches displaying the transformed second image includes displaying the transformed second image and the first image, 
With regard to claims 13 and 17, claims 13 and 17 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 13 and 17. Gatys’ initial image is not acquired by a medical imaging modality, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 14, both Gatys and Amit discloses images that are processed using a device, it would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention, to interpret the image being digital photograph/image. 
With regard to claim 16, Amit discloses wherein transforming the initial image includes inputting each of the initial image and an example image having the format and visual characteristics specific to the medical imaging modality and acquired with the medical imaging system into the system of neural networks, the system of neural 
With regard to claim 18, Amit discloses wherein the processor is a processor of the medical imaging system and wherein the transforming is performed in real-time, during a medical imaging session (processor 202, Fig. 2 and in view of Figs. 2 and Fig. 7, it is obvious that the imaging device 212 obtains the images, passes through the computational device 204 for classification/Deep CNN, etc.).
With regard to claim 19, Gatys discloses wherein the first neural network is a convolutional neural network configured to recognize and separate the content of the initial image from visual characteristics of the initial image and wherein the second neural network is built on top of the first neural network and configured to perform correlations in order to separate the visual characteristics from the selected style image from the content of the selected style image (page 6 last paragraph; see Methods starting on page 9 that describes recognizing and separating content of the image).
With regard to claim 21, Gatys discloses wherein the style of the selected style image is a different imaging modality than the style of the initial image (Fig. 1 of Gatys where the style representation computes correlations between the different features in different layers of the CNN. From this, one can visualise the information captured by these style feature spaces built on different layers of the network by constructing an  Therefore, it would have been obvious to combine Amit with Gatys to obtain the invention as specified in claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669